Mr.. Chief Justice Bingham
delivered the opinion of the Court:
We think the statute gives the lien as security for the payment of whatever the party may be entitled to recover *351on his contract. If the failure to fully perform his contract would disentitle him to recover anything at all, of course there would he no lien, and the bill should be dismissed. Upon that point the Supreme Court of ■ the United States has held, and such must be the rule with us, that where there appears to have been a bona fide intention to comply with the contract, but for some reason or other not involving a fraudulent purpose there has been a partial failure, there may be a recovery of the contract price, less the amount required to put the work in that condition which the contract calls for.
Of course, if there has been a fraudulent disregard of the contract, nothing whatever could be recovered in any court. The question of just how much the plaintiff should recover in this case is one, however, which, we think, ought to be decided at law by a jury. We shall, therefore, send this case back, with direction that issues be made up to determine -what, if anything, the plaintiff is entitled to recover. The issues should be made broad enough to include every question that might be made upon suit originally brought at law to recover on the contract; and whatever amount, if any, the jury shall find for the plaintiff, the Court sitting in equity will enforce payment of by a decree against the property.

Case remanded accordingly.